I concur in the judgment and opinion with respect to sustaining appellants' assignments of error but dissent from the remand for a determination of payments "made by the vendee during the pendency of this appeal." Pursuant to R.C. 5313.07, the twenty-percent figure should be calculated at the time of the filing of the complaint and any payments after such filing, including those pending appeal, should not act to preclude the statutory remedy of forfeiture, if appellants were entitled to such remedy as of the filing of the complaint. To hold that such payments should be included in the twenty-percent calculation so as to preclude the statutory remedy of forfeiture would render R.C. 5313.07 nugatory.
I would reverse and enter judgment for appellants as a matter of law.